Citation Nr: 0837698	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  93-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a cardiac disorder to 
include mitral valve prolapse claimed as a heart condition.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1988 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran provided testimony at a March 1993 Central Office 
hearing.  The Veteran's Law Judge who conducted the hearing 
subsequently left employment at the Board.  The veteran was 
informed of this situation via correspondence dated in March 
1995 and of his right to have another hearing.  The veteran 
responded the same month indicating he did not desire to have 
another hearing at that time.  In July 2008, the veteran 
testified before the undersigned at another Central Office 
hearing.  


FINDING OF FACT

There is no competent evidence of record linking a currently 
existing cardiac disorder, to include mitral valve prolapse, 
to the veteran's active duty service or to a service-
connected disability.  


CONCLUSION OF LAW

A cardiac disorder, to include mitral valve prolapse, was not 
incurred in or aggravated by the veteran's active duty 
service nor may it be presumed to be.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a March 2007 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letter.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim but he was not provided with the types 
of evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal.  The Board 
finds, however, no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
rating or effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  

The service treatment records as well as post-service private 
and VA treatment records identified by the veteran have been 
associated with the claims file.  

At the time of the January 2008 hearing, the veteran 
indicated that he was waiving the RO's review of clinical 
records which were received by the RO in approximately 
November 2007.  

A December 2006 report of a VA psychiatric examination 
includes a reference to the veteran's being in receipt of 
Social Security disability benefits.  The records from Social 
Security have not been obtained.  The Board notes, however, 
that the veteran has been informed that he should tell VA of 
any evidence which could support his claim for service 
connection for a cardiac disorder.  The veteran has not 
indicated in any way that there is any evidence included in 
his Social Security records which would support his claim for 
service connection for a cardiac disorder.  The Board finds a 
remand is not required to obtain the Social Security records.  
38 C.F.R. § 3.159.

The veteran has been afforded appropriate VA examinations.  
The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal decided herein.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

Factual Background

No abnormalities were noted on the report of the May 1968 
entrance examination.  Clinical examination of the heart was 
determined to be normal that that time.  

A service treatment record dated in April 1970 indicates that 
the veteran was found to have a systolic murmur at the base 
of the heart that increased with exertion.  There was no 
history of rheumatic fever  There were no symptoms referable 
to the cardiopulmonary system.  Physical examination was 
conducted.  The impression was functional pulmonary murmur.  

Clinical evaluation of the heart was determined to be 
abnormal at the time of the May 1970 separation examination.  
A Grade II/VI systolic ejection murmur at the base of the 
heart was noted as well as a third heart sound.  The 
diagnosis was functional systolic murmur, not considered 
disabling.  

A VA examination was conducted in September 1972.  The 
examination report was annotated to indicate that there was 
no cardiovascular history or abnormalities.  The diagnosis 
was that the veteran was in good general health.  

In August 1988, the veteran submitted his claim of 
entitlement to service connection for heart trouble.  

A VA clinical record dated in August 1988 demonstrates the 
veteran complained of blacking out which reportedly had been 
a recurrent problem since 1971.  He also reported episodes of 
dizziness since 1971.  Physical examination revealed a 
murmur.  Testing was interpreted as revealing sinus 
bradycardia and question left ventricular hypertrophy.  

On VA examination in October 1988, the veteran reported 
occasional dizziness when walking and that he passed out 
once.  The examiner noted that there were no other 
cardiovascular symptoms reported.  Physical examination 
revealed a II/VI late systolic murmur.  The diagnosis from 
the examination was mitral valve prolapse.  

A private clinical record dated in January 1990 reveals the 
veteran was found to  have a holosytolic heart murmur.  

The veteran testified at a Board hearing in December 1993 
that he was never treated for a high fever while on active 
duty.  The first time he was informed he had mitral valve 
prolapse or a heart murmur was on his return from his tour in 
Viet Nam.  

A January 1995 VA clinical record includes the annotation 
that the veteran had a history of a heart murmur since the 
military.  

A VA examination for diseases of the heart was conducted in 
July 1995.  The veteran reported that he was informed at the 
time of his discharge that he had a heart murmur but he had 
not had any symptoms of a cardiovascular nature since then.  
Physical examination revealed a Grade 1 systolic murmur that 
was functional in nature.  The pertinent diagnosis was 
functional heart murmur.  

On VA examination in August 1996, it was reported that the 
veteran had a history of a heart murmur.  There was no 
shortness of breath, chest pain, dizziness or syncope.  The 
impression from the examination was normal cardiovascular 
system.   

An Agent Orange examination was conducted in February 1997.  
Physical examination of the cardiovascular system was 
interpreted as revealing no murmur, rub or gallop.  

In a June 1997 statement, the veteran reported that he was 
denied reenlistment in the Marine Corps due to heart 
problems.  

A May 2000 VA clinical record includes an impression of 
cardiac murmur.  

A VA clinical record dated in December 2000 indicates 
examination of the cardiovascular system revealed a 
holosystolic murmur.  

At the time of a VA examination in April 2004, physical 
examination of the cardiovascular system revealed a systolic 
ejection murmur.  

A May 2004 echocardiogram report was interpreted as being 
abnormal.  A left ventricular ejection fraction of 55 percent 
was noted.  

A VA clinical record dated in September 2006 indicates a May 
2006 cardiology consultation resulted in a diagnosis of most 
likely hypertrophic obstructive cardiomyopathy but no 
clinical symptoms.  

A VA heart examination was conducted in March 2007.  Physical 
examination revealed no significant cardiomegaly.  A Grade 
II/VI systolic murmur was present.  There was no evidence of 
congestive heart failure.  Based on the veteran's history, an 
ejection fraction of 50 percent was estimated.  The examiner 
diagnosed mild mitral valve insufficiency of an unknown 
etiology.  The examiner found it difficult to conceive how 
the mitral valve insufficiency could be the result of a 
stress disorder.  The examiner found it less likely than not 
that the veteran had mitral valve insufficiency on the basis 
of stress.  

Echocardiogram testing conducted in July 2007 was interpreted 
as revealing mild mitral regurgitation and mild to moderate 
left ventricular hypertrophy.  

A VA examination was conducted in August 2007.  The examiner 
noted that a systolic heart murmur was detected during active 
duty.  An April 2007 cardiac examination was referenced as 
showing evidence of a systolic murmur which was diagnosed as 
a functional pneumonic murmur.  Testing was interpreted as 
revealing mild to moderate mitral insufficiency and left 
ventricular hypertrophy.  The examiner noted that the veteran 
provided a history of occasional light headedness but the 
examiner's review of his medical records shows no evidence of 
a cause for this symptomatology.  Testing conducted in July 
2007 was referenced as revealing mild mitral regurgitation 
with moderate left ventricular hypertrophy.  The diagnosis 
from the examination was mild mitral regurgitation with 
moderate left ventricular hypertrophy.  The examiner noted 
that the veteran was found to have a functional pulmonic 
movement which had since resolved.  At the time of the 
examination, the veteran had mild mitral ventral hypertrophy.  
The examiner opined that the mitral insufficiency was not 
caused by or as a result of the functional pulmonic murmur 
the veteran had during service.  

The veteran testified before the undersigned in July 2008 
that he was informed in 1969 that he had heart trouble.  The 
doctor mentioned a murmur.  The veteran denied having heart 
problems prior to active duty.  He reported that he had seen 
a dentist shortly after discharge and was advised to take 
prophylactic medication prior to treatment.  The veteran did 
not know if he had informed the dentist of this requirement 
or if the dentist had seen it somewhere in his records.  He 
was prescribed heart medication in 2004.  The representative 
reported that some of the symptoms associated with mitral 
valve prolapse were anxiety and headaches.  The veteran 
reported that he used to have severe headaches right after 
his discharge.  He was informed that the problem was due to 
sinuses.  The veteran alleged that he had heart 
symptomatology since the time of this discharge and felt that 
this was the start of his cardiac problems.  The veteran was 
never prescribed heart medication while on active duty.  The 
veteran's representative reported that the veteran had never 
contended that his post-traumatic stress disorder (PTSD) was 
the cause of his mitral valve prolapse.  The representative 
reported that the record showed the veteran was diagnosed as 
having mitral valve prolapse as early as 1969.  

VA outpatient treatment records include references to a 
pertinent medical history of mitral valve insufficiency.  

Service connection criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Certain chronic disabilities, such as cardiovascular-renal 
disease and endocarditis (including valvular heart disease), 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Analysis

The Board finds that service connection must be denied for a 
heart condition as there is no competent evidence of record 
linking a currently existing cardiac disorder to include 
mitral valve prolapse to the veteran's active duty service or 
to a service-connected disability.  

The service treatment records document that the veteran was 
found to have a functional heart murmur, without symptoms, 
while on active duty.  Medical records dated subsequent to 
the veteran's discharge also reference the presence of a 
heart murmur and also include diagnoses of cardiac disorders 
including mitral valve prolapse and mitral insufficiency.  
Significantly, no health care provider has linked any 
currently existing cardiac disorder to the murmur found at 
the time of the veteran's active duty service or to any other 
incident of active duty service.  

The only evidence of record which links a currently existing 
cardiac disorder to the veteran's active duty service in any 
way is the veteran's own allegations and testimony.  As a lay 
person, however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
a cardiac disorder is without probative value.  The veteran 
is competent to report on symptomatology he experiences but 
the Board places greater probative value on the findings of 
the health care professionals who reviewed all the evidence 
in the claims file including the veteran's assertions but 
determined that the veteran did not have a cardiac disability 
which was linked to active duty in any way.  The Board finds 
that competent medical evidence is more probative than lay 
evidence with regard to the question of the etiology of any 
currently existing cardiac disorder.  

There is competent evidence of record which indicates that a 
currently existing cardiac disorder was not linked to the 
murmur noted during active duty.  The examiner who conducted 
the most recent VA examination in August 2007 reviewed all 
the evidence in the claims file and also examined the 
veteran.  This examiner affirmatively determined that the 
currently existing mitral insufficiency was not caused by or 
the result of the functional pulmonic murmur the veteran had 
during service.  

There is no competent evidence of record linking a currently 
existing cardiac disorder to a service-connected disability.  
The veteran and his representative have denied any link 
between a cardiac disorder and the veteran's service-
connected PTSD.  At the time of the March 2007 VA heart 
examination, a diagnosis of mild mitral valve insufficiency 
of an unknown etiology was made.  The examiner opined that it 
was less likely than not that the mitral valve insufficiency 
was due to stress.  The Board finds this conclusion also 
weighs against finding that the mitral valve insufficiency 
was due to PTSD as this is a stress (anxiety) disorder.  

The preponderance of the competent evidence demonstrates a 
lack of continuity of cardiac symptomatology (other than a 
murmur) from the time of the veteran's discharge to the 
present.  It was alleged at the time of the July 2008 
hearing, that the veteran had had continuous cardiac 
symptomatology to include headaches since the time of his 
discharge.  However, the veteran also testified that he was 
informed that the post-service headaches were due to sinus 
problems.  The Board finds the veteran's allegations of 
continuity of symptomatology to be outweighed by other 
evidence of record.  The April 1970 service treatment record 
includes the annotation that the veteran did not have any 
symptoms referable to the cardiopulmonary system at that 
time.  At the time of the September 1972 VA examination, it 
was noted that the veteran did not have any pertinent 
cardiovascular history or abnormalities.  It was not until 
1988, after the veteran had submitted his application for 
compensation, that clinical records started to include 
references by the veteran to his having had cardiac 
symptomatology (primarily dizziness) since the time of his 
active duty.  Some subsequent clinical records and reports of 
VA examinations indicate the veteran denied continuous 
symptomatology.  At the time of the July 1995 VA examination, 
the veteran denied having cardiovascular symptoms since 
discharge.  The Board further notes that service connection 
for a disability manifested by dizziness was denied by the 
Board in an August 2005 decision.  Based on the above, the 
Board finds the preponderance of the evidence does not 
support a finding that the veteran had had continuous cardiac 
symptomatology (other than a heart murmur) from the time of 
discharge to the present.  Furthermore, no health care 
professional has noted the veteran's reports of continuity of 
symptomatology from the time of discharge to the present and 
provided an opinion based on that history which links a 
currently existing cardiac disorder via the reported 
continuity of symptomatology to the veteran's active duty 
service.  

The competent evidence of record documents the presence of a 
heart murmur.  There is no evidence demonstrating, however, 
that the murmur was productive of any actual disability or 
injury.  The examiner who conducted the veteran's separation 
examination found that the murmur was not considered 
disabling.  VA examinations were conducted which included 
physical findings of the presence of a murmur.  The majority 
of these reports resulted in diagnoses of cardiac 
disabilities but not in a diagnosis of a murmur.  The Board 
finds this evidence indicates that the murmur was a clinical 
finding but not an actual diagnosis of a disease entity.  

There is no competent evidence of record documenting the 
presence of a valvular heart disease to a compensable degree 
within one year of discharge which would allow for the grant 
of service connection for mitral valve prolapse on a 
presumptive basis.  While the veteran and his representative 
have testified that the veteran was informed he had mitral 
valve prolapse while on active duty, the service treatment 
records do not support such an allegation.  The Court has 
held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute medical evidence, as "the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this regard, the Board 
notes that, aside from the veteran's own testimony on the 
matter of what the military physician reported to him, the 
record is devoid of evidence substantiating any such 
admission by medical personnel.  There are no pertinent 
clinical records dated within the first year of the veteran's 
discharge.  The Board further notes that the VA examination 
which was conducted in September 1972 resulted in a finding 
of no cardiovascular abnormalities.  This supports the 
finding by the Board that the veteran did not experience a 
valvular heart disorder to a compensable degree within one 
year of discharge as there were no clinical findings more 
than two years from discharge.  

In a June 1997 statement, the veteran reported that he was 
denied reenlistment in the Marine Corps due to heart 
problems.  This statement is not supported by any objective 
evidence of record.  The statement is contradicted by the 
finding included in the report of the separation examination 
which specifically indicated that, while the veteran had a 
heart murmur at the time of discharge, this murmur was not 
considered disabling.  The Board places no probative value on 
the allegation.  It is insufficient upon which to base a 
grant of service connection for a cardiac disorder on a 
direct basis or on a presumptive basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
cardiac disorder to include mitral valve prolapse.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cardiac disorder to include mitral 
valve prolapse is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


